Exhibit 10.1

APAC Customer Services, Inc.

Management Incentive Plan

As Amended and Restated

Effective January 3, 2005

1

                 
SECTION 1
  ESTABLISHMENT OF THE PLAN
  1
1.1
  Purpose
  1
1.2
  Term
  1
SECTION 2
  DEFINITIONS
  1
2.1
  Annual Incentive Award
  1
2.2
  Award
  1
2.3
  Award Agreement
  1
2.4
  Base Salary
  1
2.5
  Board
  1
2.6
  Change in Control
  1
2.7
  Code
  2
2.8
  Committee
  2
2.9
  Company
  2
2.10
  Eligible Individual
  2
2.11
  Fair Market Value
  2
2.12
  Long-Term Incentive Award
  2
2.13
  Participant
  3
2.14
  Performance Goals
  3
2.15
  Performance Period
  3
2.16
  Plan
  3
2.17
  Plan Year
  3
2.18
  Stock
  3
2.19
  Stock Plan
  3
SECTION 3
  ELIGIBILITY AND PARTICIPATION
  3
3.1
  General
  3
3.2
  Partial Year Participation
  3
3.3
  No Right to Participate
  3
SECTION 4
  INCENTIVE AWARD OPPORTUNITY
  4
4.1
  Performance Goals
  4
4.2
  Awards
  4
4.3
  Maximum Award
  5
SECTION 5
  PAYMENT OF INCENTIVE AWARDS
  5
5.1
  Form and Timing of Payment
  5
5.2
  Payment of Partial Awards
  5
5.3
  Termination of Employment
  5
5.4
  Change in Control Termination
  5
SECTION 6
  RIGHTS OF PARTICIPANTS
  5
6.1
  No Employment Rights
  5
6.2
  Nontransferability
  5
SECTION 7
  ADMINISTRATION, LIABILITY, INDEMNIFICATION
  6
7.1
  Administration
  6
7.2
  Liability; Indemnification
  6
SECTION 8
  AMENDMENT, MODIFICATION AND TERMINATION
  7
SECTION 9
  MISCELLANEOUS
  7
9.1
  Governing Law
  7
9.2
  Withholding Taxes
  7
9.3
  Shareholder Approval
  7
9.4
  Costs of the Plan
  7
9.5
  Unsecured General Creditor
  7
9.6
  Entire Agreement
  7
9.7
  Limitations of Liability
  8
9.8
  Successors
  8
9.9
  Captions, Gender and Number
  8
9.10
  Headings
  8
9.11
  Severability
  8

2

APAC Customer Services, Inc.

Management Incentive Plan

(As Amended and Restated Effective January 3, 2005)

Section 1

ESTABLISHMENT OF THE PLAN

1.1 Purpose. APAC Customer Services, Inc. established the APAC Customer
Services, Inc. Management Incentive Plan effective as of January 3, 2000, and
amends the Plan by this restatement, to reward certain eligible employees of the
Company who help achieve annual and long-term performance goals of the Company
and, in some cases, specified individual such goals.

1.2 Term. The Company hereby amends and restates the Plan, as set forth herein,
effective January 3, 2005. The Plan shall terminate on the 10th anniversary of
the effective date (unless sooner terminated by the Board pursuant to
Section 9).

Section 2

DEFINITIONS

2.1 Annual Incentive Award. “Annual Incentive Award” means the actual bonus
earned during a Plan Year by a Participant, payable to the Participant in cash
or Stock having a Fair Market Value equal to such earned bonus amount, as
determined by the Committee at or after the end of a Performance Period of one
Plan Year. A Participant’s Annual Incentive Award may, in the discretion of the
Committee, be stated as a percentage of the Participant’s Base Salary, a dollar
amount or other measurement.

2.2 Award. “Award” means an Annual Incentive Award or a Long-Term Incentive
Award. “Awards” means two or more Annual Awards, Long-Term Incentive Awards or a
combination thereof.

2.3 Award Agreement. “Award Agreement” means a written agreement between the
Company and the Participant that establishes the terms, conditions and
restrictions applicable to an Award in addition to those established by the Plan
and by the Committee’s exercise of its administrative powers.

2.4 Base Salary. “Base Salary” means the annual base pay rate in effect at the
end of the Performance Period.

2.5 Board. “Board” means the Board of Directors of the Company.

2.6 Change in Control. “Change in Control” means any of the following events:

(a) A tender offer shall be made and consummated for the ownership of more than
50% of the outstanding voting securities of the Employer;

(b) The Employer shall be merged or consolidated with another corporation and as
a result of such merger or consolidation less than 50% of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former shareholders of the Employer, as the same shall have
existed immediately prior to such merger or consolidation;

(c) The Employer shall sell all or substantially all of its assets to another
corporation which is not a wholly-owned subsidiary or affiliate;

(d) As the result of, or in connection with, any contested election for the
Board of Directors of the Employer, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
“Transaction”), the persons who were Directors of the Employer before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Employer, or any successor thereto; or

(e) A person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities and Exchange Act of 1934
(“Exchange Act”), other than any employee benefit plan then maintained by the
Employer, shall acquire more than 50% of the outstanding voting securities of
the Employer (whether, directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange
Act.

Notwithstanding the foregoing, (i) a Change in Control will not occur for
purposes of this Agreement merely due to the death of Theodore G. Schwartz, or
as a result of the acquisition by Theodore G. Schwartz, alone or with one or
more affiliates or associates, as defined in the Exchange Act, of securities of
the Employer, as part of a going-private transaction or otherwise, unless
Mr. Schwartz or his affiliates, associates, family members or trusts for the
benefit of family members (collectively, the “Schwartz Entities") do not
control, directly or indirectly, at least twenty-seven percent (27%) of the
resulting entity, and (ii) if the Schwartz Entities control, directly or
indirectly, less than twenty-seven (27%) percent of the Employer’s voting
securities while it is a public company, then “331/3%” shall be substituted for
“50%” in clauses (a) and (e) of this Section 2.5, and “662/3%” shall be
substituted for “50%” in clause (b) of this Section 2.5.

2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended. References
to a Section of the Code shall include references to any temporary or final
regulation related to such Section or any successor to such Section or
regulation.

2.8 Committee. “Committee” means the Compensation Committee of the Board
designated to administer the Plan in accordance with Section 8. Unless the Board
determines otherwise, and such determination is reduced to a writing
articulating the reasons for such determination, the Committee shall be
comprised solely of not less than 2 members, each of whom shall qualify as: (a)
a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Exchange Act, (b) an “outside director” within the
meaning of Section 162(m) of the Code (or any successor law or regulation), and
(c) an “independent director” as such term is defined or used by the rules of
the exchange or system on which the Company’s Stock is listed.

2.9 Company. “Company” means APAC Customer Services, Inc., a Delaware
corporation, and any successor thereto.

2.10 Eligible Individual. “Eligible Individual” means one of the employees of
the Company designated as such by the Committee.

2.11 Fair Market Value. “Fair Market Value” means (a) if Stock is readily
tradeable on a national securities exchange or other market system, the closing
price of Stock on the date of calculation (or on the last preceding trading date
if Stock was not traded on such date), or (b) if Stock is not then readily
tradeable on a national securities exchange or other market system (i) the book
value of a share of Stock as of the last day of the last completed fiscal
quarter preceding the date of calculation; or (ii) any other value as otherwise
determined in good faith by the Board.

2.12 Long-Term Incentive Award. “Long-Term Incentive Award” means the actual
long-term incentive award earned during a Performance Period of two or more Plan
Years by a Participant, payable in cash or Stock having a Fair Market Value
equal to such earned award amount, as determined by the Committee at or after
the end of the Performance Period. may, in the discretion of the Committee, be
stated as a percentage of the Participant’s Base Salary, a dollar amount or
other measurement.

2.13 Participant. “Participant” means an Eligible Individual who has been
designated as eligible to participate under Section 3.

2.14 Performance Goals. “Performance Goals” means the criteria established by
the Committee pursuant to Section 4, which shall be used to determine whether a
Participant is entitled to an Annual Incentive Award or a Long-Term Incentive
Award and the amount of such Award.

2.15 Performance Period. “Performance Period” means one or more Plan Years
establishing the period for measuring the achievement of Performance Goals under
an Annual Award or Long-Term Incentive Award.

2.16 Plan. “Plan” means this APAC Customer Services, Inc. Management Incentive
Plan, as set forth herein, and amended from time to time.

2.17 Plan Year. “Plan Year” means the Company’s fiscal year.

2.18 Stock. “Stock” means one or more shares of the common stock, $0.01 par
value per share, of the Company.

2.19 Stock Plan. “Stock Incentive Plan” means the Amended and Restated 1995
Incentive Stock Plan of the Company, as may be in effect from time to time, and
any successor plan thereto.

Section 3

ELIGIBILITY AND PARTICIPATION

3.1 General. The Committee, in its discretion, shall designate the Eligible
Individuals who are eligible to participate in the Plan for each Performance
Period. Eligible Individuals who are eligible to participate in the Plan shall
be so notified in writing, and shall be apprised of the Performance Goals and
related Award opportunities for the applicable Performance Period.

3.2 Partial Year Participation. In the event that an Eligible Individual becomes
eligible to participate in the Plan subsequent to the commencement of a
Performance Period (either because he or she first becomes an Eligible
Individual or because he or she is designated as eligible to participate after
the commencement of the Performance Period), then such individual’s Award shall
be determined using the amount of the Award that would be payable for the full
Performance Period (but for the Participant’s participation for a partial year)
multiplied by a fraction, the numerator of which is the number of days in such
Performance Period that the Participant was eligible to participate in the Plan
and the denominator of which is the total number of days comprising the
Performance Period.

3.3 No Right to Participate. No Participant, Eligible Individual or other
employee of the Company shall at any time have the right to be selected for
participation in the Plan for any Performance Period, despite having previously
participated in this Plan or another incentive plan of the Company.

Section 4

INCENTIVE AWARD OPPORTUNITY

4.1 Performance Goals.

(a) Performance Goals. Prior to the beginning of a Performance Period, or as
soon as practicable thereafter but not later than 90 days after commencement of
the Performance Period, the Committee, in its discretion, and subject to the
approval of the Board, shall in writing establish objective Performance Goals
for Eligible Individuals. For the Performance Goals so established, the
Committee shall establish individual or aggregate threshold, target and maximum
levels of performance necessary to achieve and to earn all or a portion of an
Award. The Performance Goals may be based upon both financial and non-financial
goals, including (i) earnings before interest, taxes, depreciation and
amortization, (ii) revenue, (iii) sales, (iv) earnings per share, (v) funds from
operations, (vi) pretax income before allocation of corporate overhead and
bonus, (vii) budget, (viii) cash flow, (ix) net income, (x) division, group or
corporate financial goals, (xi) appreciation in or maintenance of the price of
the Stock or any other publicly traded securities of the Company,
(xii) dividends, (xiii) total shareholder return, (xiv) return on shareholders’
equity, (xv) return on assets, (xvi) return on investment, (xvii) internal rate
of return, (xviii) attainment of strategic and operational initiatives,
(xix) market share, (xx) operating margin, (xxi) profit margin, (xxii) gross
profits, (xxiii) earnings before interest and taxes, (xxiv) economic value-added
models, (xxv)comparisons with various stock market indices, (xxvi) increase in
number of customers, and (xxvii) reductions in costs, as determined by the
Committee.

(b) Individual Performance Goals. If the Committee determines that the Award
shall be attributable, in part, to a Participant’s achievement of individual
Performance Goals, such achievement shall be determined by the Committee after
consulting the person to whom the Participant directly reports.

(c) Adjustment of Performance Goals. For any Award subject to Section 162(m) of
the Code, the Committee shall not have the authority to increase the Award
opportunities during a Performance Period, but shall have authority to exercise
negative discretion provided that such exercise does not result in an increase
in the Award of another Participant. For any other Award, the Committee shall
have the right to increase or to decrease the Performance Goals and the Award
opportunities if it determines that external changes or other unanticipated
business conditions have materially affected the fairness of the Performance
Goals and have unduly influenced the ability to achieve the Performance Goals.
Further, in the event of a Performance Period of less than twelve (12) months,
the Committee shall have the authority to equitably adjust the Performance Goals
and the Incentive Award opportunities, in its sole discretion accordingly.

4.2 Awards. The Committee shall have the authority, in its sole discretion, to
grant Annual Incentive Awards and Long-Term Incentive Awards to Participants,
and to establish the terms and conditions of such Awards, including payout, tax
withholding and restrictive covenants, and, in the case of any payout in Stock,
vesting and other restrictions, the effects of the termination of a
Participant’s employment or service and transferability, in each case in
accordance with the terms of the Stock Plan. Each Award granted under the Plan
shall be evidenced by an Award Agreement which shall be signed by the Committee
and the Participant; provided, however, that in the event of any conflict
between a provision of the Plan and any provision of an Award Agreement, the
provision of the Plan shall prevail. Annual Incentive Awards or Long-Term
Incentive Awards based on percentage achievement of Performance Goals between
the threshold, target and maximum levels shall be determined by interpolation in
accordance with procedures established by the Committee.

4.3 Maximum Award. The maximum dollar amount of any Annual Incentive Award and
of any Long-Term Incentive Award that may be paid to any single Participant in
any calendar year with respect to Awards the compensation of which is determined
by a formula that calculates a dollar amount (whether payable in cash or
property) is (a) the greater of $1,000,000 or 250% of the Participant’s Base
Salary for Annual Incentive Awards and (b) the greater of $2,000,000 or 500% of
the Participant’s Base Salary for Long-Term Incentive Awards. The maximum
aggregate number of shares of Stock that may be granted to any single
Participant in any calendar year with respect to Awards the compensation of
which is determined by the number of shares of Stock actually awarded or subject
to vesting shall be 300,000 shares, subject to adjustment as provided in
Section 11 of the Stock Plan; provided, however, that with respect to Awards
that may be subject to Section 162(m) of the Code, such modifications and/or
changes do not disqualify compensation attributable to such Awards as
“performance-based compensation” under Section 162(m) of the Code.

Section 5

PAYMENT OF INCENTIVE AWARDS

5.1 Form and Timing of Payment. As soon as practicable after the end of the
applicable Performance Period, the Company shall pay to each Participant the
amount due under the Participant’s Annual Incentive Award or Long-Term Incentive
Award for the applicable Performance Period, in cash or Stock, in accordance
with the terms and conditions of the Award and the procedures established by the
Committee. All Awards payable in Stock shall be issued pursuant to the Stock
Plan to the extent of shares of Stock available for issuance thereunder.

5.2 Payment of Partial Awards. In the event a Participant no longer meets the
eligibility criteria set forth in the Plan during the course of a particular
Performance Period (other than due to termination of employment), the Committee
may, in its discretion, pay a partial award for the portion of the Plan Year the
individual was a Participant.

5.3 Termination of Employment. It is a condition to the payment of an Annual
Incentive Award and a Long-Term Incentive Award under the Plan that the
Participant be employed on the date of payment, unless the Award Agreement
providing for such Award specifically provides otherwise.

5.4 Change in Control Termination. Unless an Annual Incentive Award or any
Long-Term Incentive Award specifically provides otherwise, if the Company
terminates a Participant’s employment coincident with or after a Change in
Control, the Participant shall be entitled to receive an amount of such Award
for such Performance Period equal to the product of (a) a target level Award
multiplied by (b) a fraction, the numerator of which is the number of days that
the Participant was participating during the applicable Performance Period
through the day of termination and the denominator of which is the total number
of days comprising such Performance Period. Payment under this Section 5.4 may
be made in accordance with Section 5.1 or sooner, as determined by the Committee
in its discretion.

Section 6

RIGHTS OF PARTICIPANTS

6.1 No Employment Rights. Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Eligible Individual’s
employment at any time, nor confer upon any Eligible Individual any right to
continue in the employ of the Company.

6.2 Nontransferability. No Participant or any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt of the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgment, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

Section 7

ADMINISTRATION, LIABILITY, INDEMNIFICATION

7.1 Administration. The Committee shall administer the Plan in accordance with
its terms, and shall have the sole discretion and authority necessary to carry
out the administration of the Plan. With respect to Participants whose position
is below the Senior Vice President level, the Committee may delegate, to one or
more individuals, some or all of its authority to administer the Plan and to
permit such individuals to have the discretion necessary to carry out the
administration of the Plan to the extent that award and payment of Awards to
such Participants are not subject to Section 162(m) of the Code. Such authority
shall include the authority to:

(a) Select the Eligible Individuals eligible to participate in the Plan for each
Performance Period or portion thereof;

(b) To determine eligibility for and the type and size of an Award granted under
the Plan;

(c) To grant Awards to, and to enter into Award Agreements with, Participants;

(d) Determine the Performance Goals applicable to the payment of Annual
Incentive Awards and Long-Term Incentive Awards, and the amount of the Annual
Incentive Awards and Long-Term Incentive Awards payable upon the Participants’
achievement of the applicable Performance Goals;

(e) To the extent consistent with the Plan, to impose such terms, limitations,
restrictions, and conditions upon the receipt of Annual Incentive Awards and
Long-Term Incentive Awards as it deems appropriate, and, to the extent
consistent with the Plan, to grant waivers of Plan terms, conditions,
restrictions, and limitations;

(f) To accelerate the vesting conditions of any Award payable in Stock when such
action would be in the best interests of the Company;

(g) Interpret the Plan, make any necessary factual determinations under the
Plan, adopt, amend, and rescind administrative guidelines and other rules and
regulations relating to the Plan;

(h) Correct any defect or omission or reconcile any inconsistency in this Plan
or any award of payment hereunder, and

(i) Make all other necessary determinations and take all other actions necessary
or advisable for the implementation and administration of the Plan.

(j) The Committee’s determinations on matters within its authority shall be
conclusive and binding upon all parties (including Participants’ heirs,
successors and legal representatives).

7.2 Liability; Indemnification. No member of the Board, no member of the
Committee and no employee of the Company shall be liable for any act or failure
to act hereunder, except in circumstances involving his or her bad faith, gross
negligence or willful misconduct, or for any act or failure to act hereunder by
any other member or employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated. The Company shall indemnify
members of the Committee and any agent of the Committee who is an employee of
the Company, against any and all liabilities or expenses to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan, except in circumstances involving such person’s bad faith,
gross negligence or willful misconduct.

Section 8

AMENDMENT, MODIFICATION AND TERMINATION

The Committee, in its sole discretion, without notice, at any time and from time
to time, may in writing modify or amend, in whole or in part, any or all of the
provisions of the Plan, or suspend or terminate it entirely; provided, however,
that no such modification, amendment, suspension, or termination may, without
the consent of a Participant (or his or her beneficiary in the case of the death
of the Participant), reduce the right of a Participant (or his or her
beneficiary, as the case may be) to a payment or distribution hereunder to which
he or she is otherwise entitled.

Section 9

MISCELLANEOUS

9.1 Governing Law. The Plan, and all agreements hereunder, shall be governed by
and construed in accordance with the laws of the State of Illinois (without
regard for its conflict of laws rules).

9.2 Withholding Taxes. The Company shall have the right to deduct from all
payments under the Plan any Federal, state, or local taxes required by law to be
withheld with respect to such payments.

9.3 Shareholder Approval. Any Awards hereunder to be granted after the annual
meeting of shareholders immediately succeeding the date that this Plan adopted
by the Board, and this Plan respecting such Awards, are made subject to the
condition that the Plan be approved by the shareholders of the Company. If the
Plan is not so approved, it and such Awards shall be null and void and without
effect. Shareholder approval shall not be required for Awards granted prior to
such annual meeting. If required by Section 162(m) of the Code or any successor
regulation or rule, the material terms of performance goals as described in
Section 4.1 shall be disclosed to and reapproved by the shareholders of the
Company no later than the first shareholder meeting that occurs in the 5th year
following the year in which the Company’s shareholders previously approved such
performance goals.

9.4 Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Company.

9.5 Unsecured General Creditor. Participants and their heirs, successors and
assigns shall have no legal or equitable rights, interest or claims in any
property or assets of the Company by virtue of participation in the Plan. The
Company’s obligation under the Plan shall be that of an unfunded and unsecured
promise of the Company to pay money in the future.

9.6 Entire Agreement. Except to the extent an Employment Agreement expressly
provides for additional or other terms pertaining to a Participant’s or
beneficiary’s annual or long-term incentive compensation, this Plan (as may be
amended from time to time) and Award Agreements thereunder are the entire
agreement between the Company and the Participants and beneficiaries regarding
the Plan. No oral statement regarding the Plan may be relied upon by any
Participant or beneficiary.

9.7 Limitations of Liability. The liability of the Company under this Plan is
limited to the obligations expressly set forth in the Plan, and no term or
provision of the Plan may be construed to impose any further or additional
duties, obligations or costs on the Company or the Committee not expressly set
forth in the Plan.

9.8 Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

9.9 Captions, Gender and Number. The descriptive headings in this Plan are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of the Plan. The use of the word
“including” in this Plan shall be by way of example rather than by limitation.
Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.

9.10 Headings. The headings and captions contained herein are provided for
convenience only, and are not to be used to in the interpretation or
construction of any provision contained in the Plan.

9.11 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

IN WITNESS WHEREOF, the Company has executed this Plan by its duly authorized
officers as of this 9th day of February, 2005, effective the effective date set
forth in Section 1.2.

APAC CUSTOMER SERVICES, INC.

     
By:
  /s/ Linda R. Witte
 
   
 
   
Its:
  Senior Vice President
 
   
 
   

3